Citation Nr: 0823538	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-32 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for depression, including as 
secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1964 to 
June 1966.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The Board denied service connection for depression as 
secondary to service-connected disability in a March 2006.  
The veteran did not appeal the Board decision.

2.  The additional evidence received since the March 2006 
Board decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).  

2.  No new and material evidence has been received since the 
final March 2006 Board decision to reopen the veteran's claim 
for service connection for depression, including as secondary 
to tinnitus and hearing loss.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in April 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim for 
service connection on a direct and secondary basis; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, here, the presence of notice of 
this element is of no consequence since it is no longer 
required by law.  

Furthermore, the April 2006 letter from the RO further 
advised the veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to new and material evidence, the 
United States Court of Appeals for Veterans Claims (Court) 
held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that the 
VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that (1) notifies him or her of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence under 
either the old or new standard); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim.  Here, 
the April 2006 VCAA notice letter is compliant with Kent as 
it sufficiently explained the bases of the prior denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered). Thus, the veteran has received all 
required notice in this case, such that there is no error in 
content.

The RO also correctly issued the April 2006 VCAA notice 
letters prior to the July 2006 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, in connection with both 
the previous and current claims, the RO has secured the 
veteran's service treatment records (STRs), VA treatment 
records, and obtained a VA examination and opinion concerning 
whether the veteran's psychiatric disorder is linked to his 
military service or to his service-connected disabilities.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran 
also submitted personal statements and private medical 
evidence.  Neither the veteran nor his attorney has stated 
that any additional evidence remains outstanding.  Therefore, 
the Board is satisfied that all relevant evidence identified 
by the veteran has been obtained, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis

The RO denied service connection for depression, including as 
secondary to service-connected tinnitus in a December 2004 
rating decision.  In a March 2006 decision, the Board denied 
service connection for depression, to include as secondary to 
a service-connected disability, and the veteran did not 
appeal that decision.  Therefore, the March 2006 Board 
decision, which subsumes the prior RO decision, is final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

The veteran's claim to reopen service connection for 
depression, including as secondary to service-connected 
tinnitus and hearing loss was received in April 2006.  
Therefore, the amended regulations with respect to new and 
material evidence are applicable.  See 66 Fed. Reg. at 
45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It should be noted at the outset that although the RO 
reopened the claim and adjudicated the issue of secondary 
service connection for depression on the merits in a July 
2006 rating decision, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the Board is properly reopened.  See Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.

The Board denied service connection for depression, including 
as secondary to service-connected tinnitus, in the 
aforementioned March 2006 Board decision.  It found no 
persuasive objective medical evidence linking the veteran's 
depression to service or to his service-connected 
disabilities.  Evidence of record at the time of the March 
2006 Board decision consists of the veteran's original claim; 
service treatment records (STRs); a personal statement from 
the veteran; a private psychiatric evaluation report dated in 
August 2004; and VA treatment records dated in May 2004 to 
September 2004, October 2004, and January 2005.  

The additional evidence received since the March 2006 
decision consists of duplicate VA treatment records dated in 
May 2004, August 2004, and September 2004; additional VA 
treatment records dated from August 2004 to August 2006; and 
a VA psychiatric evaluation report dated in June 2006. 

Upon a review of the additional evidence, the Board finds 
that VA treatment records dated in May 2004, August 2004, and 
September 2004 are duplicates of evidence of record at the 
time of the March 2006 Board decision.  Therefore, these 
records are not new and cannot form the basis to reopen the 
claim.

As for the remaining VA treatment records, they are 
cumulative of evidence that was previously of record, as they 
merely repeat and summarize the veteran's receipt of 
treatment for various afflictions and disorders, including 
depression.   Cumulative or redundant evidence is not new.  
38 C.F.R. § 3.156(a).  These records also do not relate to 
the veteran's claim for service connection for depression as 
secondary to his service-connected tinnitus and hearing loss 
disabilities.

The Board also finds that the VA psychiatric evaluation 
report dated in June 2006 is not material evidence.  The 
report does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In fact, the VA psychiatric evaluation indicates 
that there is no nexus between the veteran's depression and 
military service or his service-connected disabilities, which 
contradicts the veteran's contention that his depression 
stemmed from diagnoses of his tinnitus and hearing loss, 
thereby providing clear evidence against his underlying 
claims.

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for depression, 
including as secondary to service-connected tinnitus and 
hearing loss.  The claim is not reopened.  38 U.S.C.A.  
§ 5108.  Moreover, inasmuch as the veteran has not fulfilled 
this threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for depression, including as secondary 
to tinnitus and hearing loss, is not reopened.  The appeal is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


